          Case 5:07-cr-00120-F Document 330 Filed 04/12/21 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                 )
                                           )
                     Plaintiff,            )
                                           )
 -vs-                                      )   Case No. CR-07-120-F
                                           )
 SHAWN J. GIESWEIN,                        )
                                           )
                     Defendant.            )


                                      ORDER

        On March 29, 2021, the court entered an order dismissing defendant, Shawn J.
Gieswein’s motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) for
lack of jurisdiction. Doc. no. 328. The court found that defendant had not exhausted
all of his administrative remedies as required by § 3582(c)(1)(A) before filing his
motion. In addition, the court found that defendant’s inmate to staff request failed
to contain a proposed release plan as required by 28 C.F.R. § 571.61(a)(2), thereby
constituting a failure to exhaust administrative remedies.
        The court is in receipt from defendant of a Motion for Reconsideration, filed
April 8, 2021. Doc. no. 329. Defendant asserts that he waited 30 days from the
warden’s receipt of his compassionate release request to file his motion. Defendant
also supplies a proposed release plan with his motion. Further, defendant contends
that U.S.S.G. § 1B1.13 no longer applies in deciding a compassionate release
motion, citing the Tenth Circuit’s recent ruling in United States v. Maumau, ___
F.3d ___, 2021 WL 1217855 (10th Cir. April 1, 2021). Defendant argues the court
has jurisdiction to consider his compassionate release motion and requests the court
to consider it.
          Case 5:07-cr-00120-F Document 330 Filed 04/12/21 Page 2 of 3



       “Motions to reconsider are proper in criminal cases even though the Federal
Rules of Criminal Procedure do not specifically provide for them.” United States v.
Christy, 739 F.3d 534, 539 (10th Cir. 2014). “A motion to reconsider may be granted
when the court has misapprehended the facts, a party’s position, or the law.” Id.
“Specific grounds include: ‘(1) an intervening change in the controlling law, (2) new
evidence previously unavailable, and (3) the need to correct clear error or prevent
manifest injustice.’” Id. (quoting Servants of Paraclete v. Does, 204 F.3d 1005, 1012
(10th Cir. 2000)). “A motion to reconsider should not be used to revisit issues already
addressed or advance arguments that could have been raised earlier.” Id.
      Initially, the court finds that defendant’s motion for reconsideration is timely
filed since it was filed within 14 days after entry of the court’s March 29th order.
See, United States v. Randall, 666 F.3d 1238, 1243 (10th Cir. 2011) (motion to
reconsider order granting or denying a sentence modification under 18 U.S.C.
§ 3582(c)(2) must be brought within the time granted to appeal that order under Rule
4(b), Fed. R. App. P.).
      While the motion for reconsideration is timely filed, the court finds that it does
not present circumstances that would justify reconsideration of the court’s prior
ruling dismissing his § 3582(c)(1)(A)(i) motion for lack of jurisdiction. Defendant
does not base reconsideration of the court’s March 29th order on any intervening
change in controlling law with respect to the exhaustion or 30-day lapse requirement
of § 3582(c)(1)(A) or the proposed release plan requirement of 28 C.F.R.
§ 571.61(a)(2). The Maumau decision does not address these requirements. In
addition, defendant has not brought to light any new evidence previously unavailable
to him.    Defendant seeks to revisit the 30-day lapse requirement previously
addressed by the court. And with respect to that issue, defendant has not shown the
need to correct clear error or prevent manifest injustice. Therefore, the court
concludes that defendant’s motion should be denied.


                                          2
            Case 5:07-cr-00120-F Document 330 Filed 04/12/21 Page 3 of 3



        Accordingly, defendant, Shawn J. Gieswein’s Motion for Reconsideration
(doc. no. 329), filed April 8, 2021, is DENIED.
        IT IS SO ORDERED this 12th day of April, 2021.




07-0120p076.docx




                                         3
